COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON


                     ORDER ON MOTION FOR REHEARING

Appellate case name:        East Houston Estate Apartments, L.L.C. v. Chase Bank of
                            Texas, N.A.

Appellate case number:      01-11-01074-CV

Trial court case number:    2007-58763B

Trial court:                333rd District Court of Harris County, Texas

        Appellant’s motion for rehearing is DENIED.

        It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   Acting for the Court

                   Panel consists of Justices Keyes, Massengale and Brown.

Date:          April 11, 2013